Title: From George Washington to John Savage and Robert McKenzie, 16 December 1755
From: Washington, George
To: McKenzie, Robert,Savage, John



[Alexandria, 16 December 1755]
To Captains’ Savage and McKenzie.

You are ordered to remain here with your Recruits until further Orders. So soon as you arrive here, your men will be supplied with Clothes by applying to Major Carlyle. If any of your

men should desert, you are to use your utmost diligence in pursuing and apprehending them, by immediately advertising, and sending a party or parties after them.

Alexandria: December 16, 1755.

